Title: Mary Smith Cranch to Abigail Adams, 21 July 1787
From: Cranch, Mary Smith
To: Adams, Abigail


        
          My Dear Sister
          Boston July 21d 1778 [1787]
        
        The Day—the mighty Day is over, & our Sons have perform’d their Parts—& receiv’d the Honour of the college in a manner which will do them credit while they Live— never did you see two Happier Faces than theirs when they return’d from meeting— I do not believe they will ever feel so happy again— If to excell where all did well—can give pleasure your Son must feel a peculiar one. He has a faculty of throughing expresson into his countinance beyond any person I ever met with— I was not in the meeting house, but I am told that he excell’d in his manner every one who ever Spoke in it—The performences of the Day are said by every one to have been the best composition, & the best spoken of any since the universitys were created—
        Every thing was conducted in our Chambers with the greatest order & regularity— Mr Beals who lives on our place at Weymouth had the whole care of delivering out drink & we had uncle Smiths Primus—& a Black Servant of cousin Willm. Smiths & our Pheby to attend the Tables— she was exceeding useful to me after dinner in washing up the Dishes & clearing the Tables we had two chambers one for the Tables & the other for our company to Sit in. We made no Tea but had cake & wine carried about in stead of it which sav’d us a great deal of trouble
        We din’d above a hundred People & treated with cake & wine above four hundred I am very certain we were honour’d after Dinner with the company of His excellency the Governer & L—— Govr. & a number of the Senate—The Resident Professor & Tutors, who all came to congratulate us— In short I had enough to do to set & receive the congratulations of our Friends & acquaintance I most sincerly wish’d you with me to have taken your share— We were not only congratulated that we had a son & Nephew who had done themselves such Honour, that day but that they had sustain’d such amiable good characters during their residence at college— I had as much small Talk to do as their Majestys upon a presentation day—but they never felt half as much pleasure your sons all felt like my own & I presented them as my adopted ones till your return & proud enough I am of them—
        Although we had so much company we had enough & to spair of every thing we made 28lb of Flower into cake & fine Plumb cake it was. I sent mrs Hall a nice one & several of our common Frinds a slice who could not attend. I hope I have given general satisfaction to all our Freinds we ask’d general Palmers Family two days before commencment they took it into their Heads to be mift because they were not invited sooner & would not come, but if they knew how little I car’d & how little notice I should take of such unreasonable affronts they would keep them to themselves. Cousin Polly poor girl is not long for this world I believe. she fails very fast— The rest of the Family are well. The general is very busy erecting large salt Works upon the neck— I hope they will answer his expectations.—
        To add to my happiness callahan arriv’d two days before Commencment & brought me an account of your being better than my imagination represented you. I long more than ever for your return—You must take more care of your health these complaints of yours are hard to be cur’d— I have suffer’d much in the same way for the two last years but have injoyd. my health finely sinc last summer till this ugly cold I have now got I was sick enough to have been upon the Bed on Wednesday but I got thro better than I expected too, & am going home this afternoon to be nurs’d up & to rest a little.—
        I rejoice to hear of the Safety of my Niece & her little one. I hope her health is perfectly restor’d by this time. pray give my Love to her & to little master & tell him to grow firm enough to receive a hearty Squeeze from his great Aunt when she sees him— If Colln Smith is returnd tell him I had the pleasure of Colln. Humphrys company at our chamber on Wednesday last. That he talk’d of his Friend & that we both wish’d him & indeed all of you with us. The Coll. has promis’d to make us a visit at Braintree with Coll. Hull, Who is a great favourite of mine & Elizas. mrs Hull has just got to Bed with her fourth child I have lately been to see them
        I have again to thank you for your kind presents to our children They have not time to write by this conveyence, but will soon but my sister why did you procure such costly Scandles. I fear it will not be in character for them to wear them. The maker has mortified them in the length of them for they cannot possible wear them. I wonder what kind of Feet he thought we had in america. I have not seen the chintz but dare say it is pretty. I believe we should have made up our silks if it had not have been for the peculiarty of the times but we did not think it prudent to do it— To say I thank you for all your goodness to us will not express half what I feel— I have receev’d the wastcoats & the linnen for cousin Tom we have not yet made up the fine Piece you sent him before, but are making some for him of the coarser Piece you sent by Scot. he will want them for winter & we thought if best to make it of this because the frost would not cut it as if it was finer, & we can only make him just enough for present wear he grows so fast— I shall fix cousin JQ.A well with every thing to last him till the spring. he will lay by his shirts & other matters that will require much mending till he makes us a visit— I wish to have it all done here but some little matters must be done there
        Sister Shaw & Sister Smith have both been with us but are return’d without going to Braintree. Sister Shaw looks very well for her—her children are well—but the Sickness prevails yet but it is not so mortal as it has been—
        I was call’d off just now to your Friend mrs Rogers for the first time since she return’d. her health is poor. she rejoices to hear from you & mrs Smith hop’d for a Letter sends her Love—
        I must leave a thoussand things to say for the next vessel as mr cranch is waiting to put a Packet a Board Folger mr cranch is much gratified with his Letter, thanks you will write as soon as he has time
        tell Colln Smith he must not live in new york. we cannot spare my Niece & her little Family—& Grandmamma will not be able to do it I am sure
        My Love to mr. Adams—as to you my sister I know not how to bid you adieu— may God preserve you & bring you once more safe to my arms— This is the constant Petition of you / affectionate Sister
        M Cranch
      